UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6802


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO LAMONT NICHOLSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:07-cr-00045-FL-1)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Lamont Nicholson, Appellant Pro Se.    Barbara Dickerson
Kocher,   Assistant  United States   Attorney,   Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio Lamont Nicholson appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     United States v. Nicholson, No. 5:07-cr-00045-

FL-1 (E.D.N.C. May 13, 2014).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                            AFFIRMED




                                  2